     Case 2:19-cv-11673-LVP-DRG ECF No. 1 filed 06/06/19                  PageID.1      Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

KRISTINA GARCIA,

                 Plaintiff,
                                                                CASE NO.:
v.


BEAUMONT HEALTH and RACHEL LUCA,


                 Defendants.


________________________________________________________________________

Lisa C. Ward (P38933)
Attorney for Plaintiff
Law Office of Lisa C. Ward, PLLC
4131 Okemos Rd., Ste. 12
Okemos, MI 48864
(517) 347-8100
lisacwardlaw@gmail.com
________________________________________________________________________




                               COMPLAINT AND JURY DEMAND


     This is an original proceeding; there is no pending or resolved civil action arising out of the
       transaction or occurrence alleged in this Complaint. This is not a class action lawsuit.




         NOW COMES Plaintiff, Kristina Garcia, by and through her Attorney, Lisa C. Ward,

Law Offices of Lisa C. Ward, PLLC, to hereby file her Complaint And Jury Demand. In support

of her Complaint, Plaintiff states the following:
Case 2:19-cv-11673-LVP-DRG ECF No. 1 filed 06/06/19                  PageID.2      Page 2 of 7




                              JURISDICTION AND PARTIES


 1. This is an action to enforce civil rights arising out of Plaintiff’s employment relationship
 with Defendant, Beaumont Health, pursuant to Title VII of the Civil Rights Act of 1964, as
 amended, 42 USC 2000e et seq.

 2. This Court has original jurisdiction over Plaintiff’s Title VII claim pursuant to 42 USC
 2000e-5 and 28 USC 1331, 1343(a)(4).

 3. Plaintiff timely filed a charge of discrimination on the basis of sex and sexual orientation
 with the Equal Employment Opportunity Commission (EEOC) on or about November 30,
 2018. Plaintiff received notification of the right to sue from the EEOC on or about March
 25, 2019.

 4. Plaintiff is a resident of the State of Michigan and has been employed by Beaumont
 Health since May 2011. Ms. Antoinette Carroll is Plaintiff’s supervisor and is a resident of
 Michigan. Defendant, Rachel Luca, was a coworker of Plaintiff’s and is a resident of
 Michigan.

 5. Jean Aphram, Director of Respiratory Care, and Kevin Brancaleone, Human Resources
 Director, are residents of the State of Michigan and subject to the jurisdiction of this court.

 6. Defendant Beaumont Health is a not-for-profit health care system that does business in
 the Eastern District of Michigan.

 7. The events giving rise to this cause of action occurred in the Eastern District of Michigan.




                                  BACKGROUND FACTS

 8. Plaintiff is an openly bisexual woman and in May of 2011, she was hired as a Respiratory
 Therapist at Beaumont Health. At all times relevant to this matter, Plaintiff performed her
 duties in a satisfactory manner.

 9. After learning that Plaintiff was bisexual, Defendant Luca began making sexually
 harassing comments toward Plaintiff, including comments such as, “Don’t you think I’m
Case 2:19-cv-11673-LVP-DRG ECF No. 1 filed 06/06/19                  PageID.3      Page 3 of 7



 attractive?” and, “We would make the perfect couple.” Additionally, on or about January
 2018, Defendant Luca made several comments to Plaintiff that she “wanted her.”

 10. On or about July 29, 2018, Plaintiff was on break at work with coworkers when
 Defendant Luca put her hand down Plaintiff’s shirt and pinched Plaintiff’s nipple, pulling
 Plaintiff’s breast out of her bra cup. During that July 29 shift, at approximately 5:30 AM on
 July 30, 2019, Defendant Luca began making comments about her “beautiful vagina.”
 Defendant Luca proceeded to use her phone to look up pictures of vaginas and made
 comments to Plaintiff, such as, “Do you like that? Is that what you like?” Defendant Luca
 continued, stating, “I could never,” referring to being gay.

 11. On August 6, 2018, Plaintiff filed her first written grievance regarding the July 29, 2018
 and July 30, 2018 incidents of sexual harassment to her supervisor, Antoinette Carroll. On
 August 8, 2018, Ms. Carroll instructed all parties not to discuss the incident or the report of
 the incident.

 12. Despite being instructed not to do so, Defendant Luca spoke with other employees about
 the sexual harassment incident and Plaintiff’s report of sexual harassment. On August 27,
 2018, Plaintiff became aware that Defendant Luca told a coworker about Plaintiff’s report of
 sexual harassment, calling Plaintiff a liar.

 13. Plaintiff reported Defendant Luca’s conduct that same day, August 27, 2018. Both
 Plaintiff’s supervisor, Antoinette Carroll, and the Director of Respirator Care, Jean Aphram,
 assured Plaintiff that Human Resources would be contacted.

 14. On or about September 2, 2018, Defendant Luca repeated her allegations that Plaintiff
 had lied and “concocted a story to get [Luca] fired” to a Resident Nurse (RN), Anthony
 Stout. Because Plaintiff must work closely with RNs to coordinate patient care, this
 harassing and retaliatory behavior from Defendant Luca directly impacted Plaintiff’s ability
 to do her job.

 15. On September 10, 2018, Plaintiff submitted her second written grievance to both Kevin
 Brancaleone, Human Resources Director, and Jose Rivera. Plaintiff submitted a written
 affidavit to the Department of Human Resources on September 25, 2018.

 16. On September 23, 2018, Plaintiff became aware that Defendant Luca was yelling about
 Plaintiff’s report of sexual harassment while she was at work on September 14, 2018. On
 September 17, 2018, Defendant Luca had also told a coworker that Plaintiff had lied about
 the claim of sexual harassment.

 17. On September 24, 2018, Plaintiff scheduled a doctor’s appointment for depression and
 called EAP to initiate counseling. On September 26, 2018, Plaintiff began a period of
Case 2:19-cv-11673-LVP-DRG ECF No. 1 filed 06/06/19                   PageID.4      Page 4 of 7



 medical leave and began taking antidepressant and anti-anxiety medication. After receiving
 doctor’s approval, Plaintiff returned to work on October 3, 2018.

 18. Upon returning to work, Plaintiff requested that she not be assigned to the duties of
 Charge Therapist when Defendant Luca was also scheduled to work. Additionally, Plaintiff
 requested that she not be partnered with Defendant Luca for duties.

 19. Despite these requests, Plaintiff was frequently scheduled for the same night as
 Defendant Luca. Because of this, Plaintiff has frequently been deprived of the opportunity to
 act as Charge Therapist, a position that has a higher rate of pay, and this has resulted in a loss
 of income for Plaintiff.

 20. On October 8, 2018, Plaintiff’s supervisor, Antionette Carroll, informed Plaintiff that she
 had not yet heard back from Human Resources about Plaintiff’s complaints. Carroll also told
 Plaintiff that they would “pay attention” when scheduling Plaintiff and Defendant Luca.

 21. Plaintiff did not get word from Human Resources regarding the July incidents until
 October 24, 2018. At that time, Human Resources requested a meeting with Plaintiff.
 However, as of the filing of this complaint, no meeting has taken place.

 22. On November 11, 2018, Plaintiff was scheduled as Charge Therapist while Defendant
 Luca was also scheduled to work. Due to Defendant Luca’s continued retaliation against
 Plaintiff, Plaintiff did not feel safe at work, and she has been unable to do her job.




                           COUNT I — SEX DISCRIMINATION


 23. Plaintiff incorporates by reference paragraphs 1 through 22.

 24. Plaintiff’s sex was a factor that made a difference in Defendants’ failure to respond to the
 incidents of harassment reported by Plaintiff.

 25. Defendant, Beaumont Health, by its agents, representatives, and employees, was
 predisposed to discriminate on the basis of sex and acted in accordance with that
 predisposition.

 26. Defendants’ actions were intentional, with reckless indifference to Plaintiff’s rights.

 27. If Plaintiff had been a male, she would not have been treated in the manner described.
Case 2:19-cv-11673-LVP-DRG ECF No. 1 filed 06/06/19                  PageID.5      Page 5 of 7



 28. As a direct and proximate result of Defendants’ unlawful actions against Plaintiff as
 described, Plaintiff has sustained injuries and damages, including, but not limited to, loss of
 earnings; loss of career opportunities; mental and emotional distress; and loss of reputation
 and esteem in the community.


               COUNT II — SEXUAL ORIENTATION DISCRIMINATION


 29. Plaintiff incorporates by reference paragraphs 1 through 28.

 30. Plaintiff’s sexual orientation was a factor that made a difference in Defendants’ failure to
 respond to the incidents of harassment against Plaintiff.

 31. Defendant, Beaumont Health, by its agents, representatives, and employees, was
 predisposed to discriminate on the basis of sex and sexual orientation and acted in
 accordance with that predisposition.

 32. Defendants’ actions were intentional, with reckless indifference to Plaintiff’s rights.

 33. If Plaintiff had been a male, or if she had been a straight woman, she would not have
 been treated in the manner described.

 34. As a direct and proximate result of Defendants’ unlawful actions against Plaintiff as
 described, Plaintiff has sustained injuries and damages, including, but not limited to, loss of
 earnings; loss of career opportunities; mental and emotional distress; and loss of reputation
 and esteem in the community.


                                 COUNT III — RETALIATION


 35. Plaintiff incorporates by reference paragraphs 1 through 34.

 36. Defendants retaliated against Plaintiff for reporting Defendant Luca’s harassing behavior
 described above, in violation of Title VII.

 37. Defendants’ actions were intentional, with reckless indifference to Plaintiff’s rights and
 sensibilities.

 38. As a direct and proximate result of Defendants’ unlawful actions against Plaintiff as
 described, Plaintiff has sustained injuries and damages, including, but not limited to, loss of
Case 2:19-cv-11673-LVP-DRG ECF No. 1 filed 06/06/19                   PageID.6      Page 6 of 7



  earnings; loss of career opportunities; mental and emotional distress; and loss of reputation
  and esteem in the community.


                                    RELIEF REQUESTED


              WHEREFORE Plaintiff, having been discriminated and retaliated against in
  violation of the Title VII of the Civil Rights Act of 1964, as amended, Plaintiff requests this
  honorable Court to award her the following relief:

  1. Legal relief
     a. a judgement for lost wages and benefits, in whatever amount she is found to be
        entitled;
     b. compensatory damages in whatever amount she is found to be entitled;
     c. punitive and exemplary damages commensurate with the wrong and Defendants’
        ability to pay;
     d. an award of interest, costs, and reasonable attorney’s fees

  2. Equitable relief
     a. an injunction prohibiting any further acts of retaliation or discrimination;
     b. an award of interest, costs, and reasonable attorney’s fees;
     c. whatever other equitable relief appears appropriate at the time of trial




Dated:    June 6, 2019                        /s/   Lisa C. Ward
                                              Lisa C. Ward (P38933)
                                              Law Offices of Lisa C. Ward, PLLC
                                              Attorney for Plaintiff
                                              4131 Okemos Road, Suite 12
                                              Okemos, Michigan 48864
                                              (517) 347 - 8100
     Case 2:19-cv-11673-LVP-DRG ECF No. 1 filed 06/06/19            PageID.7      Page 7 of 7



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

KRISTINA GARCIA,

                Plaintiff,
                                                           CASE NO.:
v.


BEAUMONT HEALTH and RACHEL LUCA,

                Defendants.

________________________________________________________________________

Lisa C. Ward (P38933)
Attorney for Plaintiff
Law Office of Lisa C. Ward, PLLC
4131 Okemos Rd., Ste. 12
Okemos, MI 48864
(517) 347-8100
lisacwardlaw@gmail.com
________________________________________________________________________

                                        JURY DEMAND


         NOW COMES Plaintiff, by and through her Attorney, and hereby requests a trial by jury.




Dated: June 6, 2019                           /s/   Lisa C. Ward
                                              Lisa C. Ward (P38933)
                                              Law Offices of Lisa C. Ward, PLLC
                                              4131 Okemos Road, Suite 12
                                              Okemos, Michigan 48864
                                              (517) 347 - 8100
